PER CURIAM.
Eugene Raffaldt seeks to appeal the district court’s order denying relief on his petition filed under 28 U.S.C. § 2254 (2000). We have reviewed the record and conclude for the reasons stated by the district court that Raffaldt has not made a substantial showing of the denial of a constitutional right. See Raffaldt v. Maynard, No. CA-01-3191-2-23AJ (D.S.C. Sept. 30, 2002). Accordingly, we deny a certificate of appealability and dismiss the appeal. See 28 U.S.C. § 2253(c) (2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.